[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action to enforce payment of a bill for legal services.
The plaintiff has submitted a bill for legal services rendered to the defendant in the amount of $3,693.50. The defendant filed a general denial and, in testimony attempted to advance the claim that any services rendered were on behalf of the defendant's corporation, not personal.
In addition, the defendant claimed that payment of the plaintiff's legal services was contingent upon the receipt of proceeds which the defendant expected to receive from an arbitration hearing involving the collection of monies for the performance of a construction contract between the defendant and other unrelated parties.
The defendant has not alleged that the legal services were on behalf of a corporation and it appears that the plaintiff's services were begun the arbitration proceeding.
The issues are favor of the plaintiff and judgment may enter for the plaintiff to recover from other defendant, damages in the amount of $3,693.50, together with interest and costs.
MILTON H. BELINKIE, JUDGE TRIAL REFEREE CT Page 5929-a